Citation Nr: 1718573	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-26 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Laura K. Kolb, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.  The Veteran had a second period of service from May 1981 to October 1982 for which he received an "other than honorable" discharge.  The Veteran unsuccessfully petitioned the United States Department of Defense (DOD) for recharacterization in June 1999.  See June 2000 DOD Administrative Decision.  As such, consideration of entitlement to service connection will be made with regard to his initial honorable period of service only.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a Board hearing before the undersigned in March 2016.

In June 2016, the Board remanded this matter for further evidentiary development.

In an October 2016 rating decision, the RO granted service connection for schizoaffective disorder with obsessive compulsive disorder and assigned a 100 percent evaluation effective June 15, 2007.  As the Veteran has not disagreed with the disability ratings or effective dates assigned, such issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the March 2016 hearing, the Veteran reported in-service injuries to his back.  Specifically, he testified to always lifting heavy things to help store keepers and that he first noticed problems with his back during the Great Lakes cruise in 1978 or 1979.  The Veteran's DD-214 for his initial period of active duty shows that his military occupational specialty (MOS) was as a service and supply handler for the Naval Reserve Personnel Center.  

Pursuant to the June 2016 Board remand, the Veteran was afforded a VA examination in September 2016 to determine the nature and etiology of any lumbar spine disability.  The examiner noted that an x-ray of the Veteran's lumbar spine at the Bronx VA Medical Center (VAMC) in September 1988 revealed narrowed disc space L5-S1.  Upon current x-ray, the Veteran was found to have severe degenerative disc disease at L5-S1.  He was also diagnosed with degenerative arthritis of the lumbar spine.  Following a review of the claims file, the examiner opined that the Veteran's lumbar spine disability was not incurred in or caused by service.  The examiner reasoned that the Veteran's history was inconsistent with his claim of having back problems in 1978 or 1979.  In support, the examiner noted that the Veteran's April 1981 enlistment examination report for his second period of active duty service from May 1981 to October 1982 was silent for back problems.  The examiner concluded that the medical record refutes the contention that the Veteran's diagnosed degenerative joint disease of the lumbar spine was related to his active duty service.  

The Board cannot discount the Veteran's reports of an in-service injury to his back simply because the injuries are not documented in service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate when the examiner did not comment on the Veteran's report of an in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  Thus, the Board finds that the September 2016 VA examination is inadequate and the Veteran must be provided another VA opinion regarding the etiology of his lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination (with a medical provider other than the one who provided the October 2016 medical opinion on the spine disability) to determine the nature and etiology of the Veteran's currently diagnosed degenerative arthritis of the lumbar spine and degenerative disc disease of the lumbar spine.  The claims file must be made available to the examiner for review in connection with the examination.

Based on a review of all of the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's lumbar spine disabilities are related to his active duty military service from January 1978 to January 1981, to include his report of back pain during the Great Lakes cruise in 1978 or 1979.

The examiner must provide reasons for each opinion.  
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of treatment in the service treatment records for back pain or a back disability cannot, standing alone, serve as the basis for a negative opinion, although it can be considered as one factor in formulating an opinion.  

2. After the development requested above has been completed, readjudicate this claim.  If any benefit sought on appeal remains denied, then furnish the Veteran and his attorney a supplemental statement of the case and give them the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




